Citation Nr: 0302809	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  01-09 337	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred at private hospitals from April 27 to May 1, 2000.


REPRESENTATION

Appellant represented by:	Mr. A. C. Stephens, Attorney-
at-Law


WITNESSES AT HEARING ON APPEAL

The veteran and his sister


ATTORNEY FOR THE BOARD

Keith W. Allen, Senior Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1970 to April 1971.

In August 2000, the Department of Veterans Affairs (VA) 
Medical Center (VAMC) in Charleston, South Carolina, 
determined the veteran was not entitled to payment or 
reimbursement of medical expenses that he had incurred at 
private hospitals from April 27 to May 1, 2000.  He appealed 
to the Board of Veterans' Appeals (Board).  As support for 
his claim, he testified at a hearing in July 2002 before a 
Member of the Board.  The hearing was held at the local VA 
Regional Office (RO) in Columbia, and that office forwarded 
the appeal to the Board.


REMAND

This appeal does not involve a claim for payment or 
reimbursement of unauthorized medical expenses.  So the 
provisions of 38 U.S.C.A. § 1728 (West 1991) and 
38 C.F.R. § 17.120 (2002) (formerly 38 C.F.R. § 17.80) do not 
apply.  See, too, Zimick v. West, 11 Vet. App. 45, 49 (1998); 
Malone v. Gober, 10 Vet. App. 539, 547 (1997); Cotton v. 
Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 
6 Vet. App. 66, 68 (1993).

The veteran is claiming, instead, that he indeed did receive 
prior authorization from VA before going to the private 
facilities in question because a former VA clinical nurse who 
he says initially treated him at the VA outpatient clinic in 
Myrtle Beach on the first day at issue is the person who, in 
turn, actually told him to go to the private hospitals to get 
the specific type of treatment that he needed.

VA is required to furnish hospital care, medical services, 
and/or nursing home care to veterans who fall into the 
categories set out at 38 U.S.C.A. § 1710(a)(1)-(2).  Since 
the veteran here does not have any adjudicated service-
connected disabilities, was not a prisoner of war (POW) or 
awarded the Purple Heart, and was not exposed to a toxic 
substance, radiation, or other specifically defined 
conditions, etc., mentioned in this statute, his only 
remaining possibility of eligibility under this statute is 
38 U.S.C.A. § 1710(a)(2)(G).  This applies to "category 5" 
veterans, i.e., those who are unable to defray the expenses 
of necessary care as determined under 38 U.S.C.A. § 1722(a).  
If, in fact, the veteran satisfies the requirements of 
this category, and if VA was unable to provide the necessary 
care in a medical emergency, and sufficient funds are 
available, then VA must contract with a private facility for 
the care.  See 38 U.S.C.A. § 1710(a)(4); O.G.C. Advisory 
Opinion 34-92 (Sept. 22, 1992) (non-binding).

Conversely, for other veterans who do not qualify for this 
mandatory care, the provision of VA care is entirely 
discretionary.  This means VA may, but is not required to, 
contract with non-VA facilities for, among other things, 
hospital care or medical services for the treatment of 
medical emergencies which pose a serious threat to the life 
or health of a veteran receiving medical services in a [VA] 
facility ... until such time following the furnishing of care 
in a 
non-[VA] facility as the veteran can be safely transferred to 
a [VA] facility.  See 38 U.S.C.A. § 1703(a)(3); 38 C.F.R. 
§§ 17.52(a)(3) (formerly 38 C.F.R. § 17.50b(a)(3).  See, too, 
38 C.F.R. § 17.53; VAOPGCPREC 11-98 (Sept. 17, 1998) 
(discussing the distinction between "mandatory" and 
"discretionary" veterans) and VAOPGCCONCL 1-95 (March 31, 
1995) (also touching on that distinction).  In these 
situations, of discretionary care, VA is permitted to 
contract for these services only when it is determined that 
VA facilities are not capable of furnishing economical 
hospital care or medical services because of geographical 
inaccessibility or are not capable of furnishing the care 
or services required.  Id.  Additionally, the only VA 
personnel who can authorize such a contract for non-VA care 
are VA medical center and clinic Directors, their designees, 
or Chiefs of Staff.  See VA Manual M-1, Part 1, para. 21.08 
(Jan. 12, 1995); 38 C.F.R. § 2.6(a).

In the case at hand, of record is a June 2002 statement from 
a lady who purportedly was with the veteran on both April 26 
and 27, 2000, the night before and morning of the day at 
issue.  She said she called his sister, who is a home nurse 
practitioner, after he continued experiencing some chest 
discomfort.  And his sister, in turn, submitted a statement 
in March 2001 indicating that she examined him in her office 
a short time after receiving that call, where he continued to 
experience chest pain.  His blood pressure also was elevated, 
and an electrocardiogram (EKG) showed some possible ischemic 
changes and questionable leads.  So she called the VA clinic 
in Myrtle Beach, S.C., and spoke with a nursing friend of 
hers then on staff there, who told her to bring the veteran 
to that VA clinic immediately for treatment since he did not 
have any insurance and, therefore, any other options.

The former VA clinical nurse in question also prepared 
statements and an affidavit on the veteran's behalf in May 
2001 and July 2002.  Her comments are essentially identical 
in substance and content, except in the affidavit she clears 
up some points of confusion.  She said the veteran's sister, 
the home nurse practitioner, called her on April 27th (not 
April 26th at the nurse practitioner mistakenly had reported 
in her statement) and told her she thought the veteran was 
going to have a heart attack.  So the veteran's sister, the 
nurse practitioner, took him to the VA clinic to see 
his doctor there and mentioned that he might even need to be 
hospitalized.  Unfortunately though, the doctor already had 
gone to lunch by the time the veteran arrived, so the VA 
staff nurse examined the veteran herself.  When doing that, 
she noticed he was having some discomfort and was not 
responsive to questioning.  She also looked over the records 
his nurse practitioner sister had brought along with them and 
concluded the veteran might indeed have been having a heart 
attack (myocardial infarction) in the waiting room of the VA 
clinic.  So they immediately started nitro therapy 
(nitroglycerin) and called nearby South Strand Ambulatory 
Care Center, also located in Myrtle Beach, and had him 
transported up there by ambulance.

The veteran was only seen briefly at South Strand Ambulatory 
Care Center for his unstable angina before being transferred 
to the intensive care unit (ICU) of the Grand Strand Regional 
Medical Center, which was a larger affiliated facility better 
equipped to treat the heart attack that his doctors confirmed 
that he indeed had sustained.  On April 27, 2000, the first 
day of his admission to the Grand Strand Regional Medical 
Center, he underwent urgent heart catheterization after his 
chest pain persisted.  The procedure involved a percutaneous 
transluminal coronary angioplasty (PTCA) and stenting of his 
left anterior descending (LAD) artery.  It had a good result.  
But he continued to experience chest pain, so he underwent 
another left heart catheterization on May 1, 2000, which 
demonstrated a good coronary anatomy.  The etiology of his 
noncardiac chest pain remained unclear when discharged later 
that same day on May 1, 2000.

When adjudicating this claim, despite an extensive search, 
the VAMC unfortunately was unable to actually locate any of 
the former VA clinical nurse's triage notes, etc., from when 
she supposedly initially saw the veteran at the clinic in 
Myrtle Beach on April 27th.  The VAMC also was unable to 
obtain any of the purported ambulance records concerning the 
transporting of the veteran from the VA clinic to the nearby 
South Strand Ambulatory Care Center.  He alleged during his 
hearing, though, that the ambulance company since has gone 
into bankruptcy, so their records simply are no longer 
available.  And records show that he was transferred from the 
South Strand Ambulatory Care Center to the Grand Strand 
Regional Medical Center by private vehicle, since he declined 
to go by ambulance.  Obviously then, no additional records 
are available concerning that.

The veteran's nurse practitioner sister, however, did submit 
copies of her own notes and the EKG she performed-prior to 
taking him to the VA clinic, and the records and discharge 
summary obtained from the Grand Strand Regional Medical 
Center do indeed confirm the veteran initially was seen at 
the VA clinic in Myrtle Beach before going to the private 
facilities in question.  The VA nurse also submitted a 
notarized sworn affidavit, further corroborating this, to 
compensate for the absence of any other triage notes, etc., 
from her.  The veteran's nurse practitioner sister also 
testified on his behalf-under oath, during his July 2002 
hearing.

Even if, however, it is determined that the veteran actually 
"received" VA medical services on the initial day in 
question at the VA clinic in Myrtle Beach, that he 
experienced a valid medical emergency due to his heart 
attack, and that the VA clinic was not capable of providing 
the required care, this still would only establish that VA 
had the legal authority to contract for his subsequent non-VA 
care at the private hospitals under 38 U.S.C.A. § 1703(a).  
The dispositive issues, then, which still need to be 
addressed by the agency of original jurisdiction (the VAMC), 
are whether VA actually contracted for the veteran to receive 
the non-VA care in question.  This scenario presumes the need 
to provide the non-VA care was "discretionary."  The Board 
is fully aware that not everyone at the VA clinic even has 
the authority to contract for non-VA care and thereby bind 
VA.  See Tellex v. Principi, 15 Vet. App. 233, 239 (2001) 
(indicating that the existence of a "contract" is a 
prerequisite to an award of a claim for payment of authorized 
medical services) (dicta).  See also Smith (Thomas) v. 
Derwinski, 2 Vet. App. 378, 379 (1992);  Malone, 10 Vet. App. 
at 544.

Alternatively, the VAMC needs to determine whether VA was 
compelled by law to contract for the non-VA care in question 
(i.e., was it "mandatory"), as set out in 
38 U.S.C.A. § 1710(a)(1)-(2).  And in particular, considering 
the specific facts of this case, whether the veteran was 
"category 5," unable to defray the cost of his medical 
care.

Accordingly, this case is REMANDED to the VAMC for the 
following development and consideration:

1.  The VAMC should indicate whether the 
veteran was a patient getting VA care at 
the time he reportedly was seen in the VA 
clinic in Myrtle Beach by the former 
VA clinical nurse.  If so, what was his 
category of eligibility as defined by 
38 U.S.C.A. § 1710(a)(1)-(2)?  Was he, in 
particular, a "category 5" veteran 
unable to defray the cost of his medical 
care?

2.  If the veteran was in one of these 
categories for "mandatory" care listed 
in 38 U.S.C.A. § 1710(a)(1)-(2), then the 
VAMC must discuss the reason(s) his 
non-VA care at the private hospitals in 
question was not approved.

3.  If, on the other hand, the VAMC 
determines the 
non-VA care in question was entirely 
"discretionary," then the VAMC must 
provide the veteran an appropriate 
Supplemental Statement of the Case citing 
the correct laws and regulations for this 
specific type of situation.  The veteran 
also must be given an opportunity to 
respond before returning his case to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. Robin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


